BARNS, PAUL D., Associate Judge.
This is an appeal from a final judgment denying motion for post-conviction relief from a previous judgment of guilty of robbery. We affirm.
Appellant’s attorney, the public defender, has failed and neglected to state any assignment of error relied on for reversal. His point presented by brief falls within the assignment that “the court erred in denying the defendant’s motion to vacate and set-aside judgment and sentence.” The defendant was represented by the public defender when he entered his plea of guilty to the charge on December 2, 1963; after pre-sentence investigation, he was placed on probation for a period of twenty years on March 16, 1964; when represented by the public defender, his probation was revoked after plea of guilty to violating the terms of probation on March 20, 1967.
When the defendant was represented by the public defender, the trial court held a full evidentiary hearing on the defendant’s motion for post-conviction relief, at which *455hearing the motion for relief was denied, from which denial this appeal has been prosecuted by his counsel, the public defender.
No error having been made to appear, the judgment appealed from is affirmed.
Affirmed.
CROSS and REED, JJ., concur.